                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    EASTERN DIVISION


ANTHONY L. GOOCH and                             )
DORIS M. PARTEE,                                 )
                                                 )
        Plaintiffs,                              )
                                                 )
v.                                               )       No. 1:18-cv-01257-STA-jay
                                                 )
TERRY JONES, et al.,                             )
                                                 )
        Defendants.                              )


     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                  DISMISSING PLAINTIFF DORIS M. PARTEE


        On May 30, 2019, United States Magistrate Judge Jon A. York entered his Report and

Recommendation on Plaintiff Doris M. Partee’s failure to respond to the Court’s Order to Show Cause

(ECF No. 8) and her failure to prosecute. (ECF No. 10.) Plaintiffs have not filed objections to the Report

and Recommendation. The Court reviewed the Complaint (ECF No. 1), Magistrate Judge York’s Order

requiring Plaintiff Doris M. Partee to “submit a properly completed application to proceed in forma

pauperis or pay the civil filing fee” (ECF No. 7), the Magistrate Judge’s Order to Show Cause (ECF No.

8), and the Magistrate Judge’s Report and Recommendation (ECF No. 10). The Court agrees with the

conclusion of the Magistrate Judge.      The Court hereby adopts the Magistrate Judge’s Report and

Recommendation pursuant to Federal Rule of Civil Procedure 72(b)(3). Consistent with the Report and

Recommendation, Plaintiff Doris M. Partee is DISMISSED from this case pursuant to Federal Rule of

Civil Procedure 41(b), leaving Anthony L. Gooch as the sole Plaintiff in this case.

        IT IS SO ORDERED.

                                                 s/ S. Thomas Anderson
                                                 S. THOMAS ANDERSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE

                                                 Date: June 18, 2019
